Citation Nr: 1540921	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-33 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to May 27, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to April 28, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the RO that, in pertinent part, granted service connection for PTSD evaluated as 30 percent disabling effective December 12, 2006; and denied entitlement to a TDIU.  The Veteran timely appealed for a higher initial rating and for TDIU benefits.

In May 2011, the Board remanded the matters for additional development.  In February 2012, VA's Appeals Management Center (AMC) increased the disability evaluation to 50 percent for PTSD, for the period from April 28, 2010, to May 26, 2011.  Because higher evaluations are available for PTSD prior to May 27, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 2012 decision, the Board denied an initial disability rating greater than 30 percent for PTSD prior to April 28, 2010; and denied a disability rating greater than 50 percent for PTSD prior to May 27, 2011.

The Veteran appealed the June 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Memorandum Decision, the Court vacated the Board decision and remanded the case to the Board for readjudication, including TDIU.  Judgment was entered in February 2014.  Thereafter, the case was returned to the Board, consistent with the Court's judgment.

In September 2014, the Board, in part, granted an initial 50 percent disability rating for PTSD throughout the entire period of the appeal prior to May 27, 2011; and granted entitlement to TDIU as of April 28, 2010.  The Veteran again appealed to the Court.

In a June 2015 order, the Court granted a joint motion for partial remand from the parties; vacated the portions of the September 2014 Board decision that denied an initial disability rating for PTSD greater than 50 percent prior to May 27, 2011, and denied entitlement to TDIU prior to April 28, 2010; and remanded the matters to the Board for additional proceedings, consistent with the Court's order.

In July 2015, the Veteran's attorney submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Board notes that, in September 2014, the matter of higher initial ratings for service-connected ischemic heart disease was remanded for further development.  Since then, the Board acknowledges that the issue has been perfected on appeal, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on the issue.  As such, the Board will not accept jurisdiction over the matter at this time, but the matter will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  For the rating period from December 12, 2006, to April 27, 2010, the Veteran's PTSD is manifested by symptoms such as suspiciousness, anxiety, depression, chronic sleep impairment, irritability, hypervigilance, disturbances of motivation and mood, and some social isolation-all resulting in occupational and social impairment with reduced reliability and productivity.

2.  For the rating period from April 28, 2010, to May 26, 2011, the Veteran's PTSD has been manifested by symptoms such as impaired impulse control, difficulty in adapting to stressful circumstances, avoidance behaviors, near-constant anxiety, impaired sleep, irritability, isolation, and suicidal ideation-all resulting in occupational and social impairment with deficiencies in most areas, but not approximating total social and occupational impairment.  

3.  The Veteran has not worked since 2006; he reportedly has completed one year of college, and later attended a carpentry vocational program for one year; he last worked in carpentry and with drywall.

4.  For the rating period from December 12, 2006, to April 27, 2010, service connection is in effect for PTSD, rated as 50 percent disabling; for ischemic heart disease, currently rated as 30 percent disabling prior to August 12, 2011, and as 10 percent thereafter; and for surgical scarring of the chest and left leg, rated as 0 percent (noncompensable) disabling.  The combined disability rating is 70 percent prior to April 28, 2010.  

5.  The Veteran's service-connected disabilities are shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment throughout the rating period from December 12, 2006. 


CONCLUSIONS OF LAW

1.  For the rating period from December 12, 2006, to April 27, 2010, the criteria for an initial disability rating greater than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  For the rating period from April 28, 2010, to May 26, 2011, the criteria for a 70 percent, but no higher, disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU are met or approximated from December 12, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for higher initial ratings arises from his disagreement with the initial evaluations assigned, following grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a May 2011 letter, the AMC notified the Veteran of elements of a TDIU, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the May 2011 letter, the AMC specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

Moreover, the Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's paper claims file and electronic file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A. 
 PTSD 

Service connection has been established for PTSD.  For the rating period prior to May 27, 2011, the RO or AMC evaluated the Veteran's disability as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of anxiety and depression.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

VA treatment records, dated in January 2006, show that the Veteran scored in the minimal range for depression on an initial screening.  He reported symptoms of hypervigilance, sleep difficulties, exposure distress, anger, and hyper-startle response.  He reported that he had never sought treatment before for any emotional or psychiatric problems.  He reported that he had never attempted suicide, and currently had no thoughts or intentions of hurting himself or others.  The Veteran reported that his memories of Vietnam have increased recently due to witnessing the death of a close friend in June 2005.  Lastly, the Veteran reported that he was most concerned about his physical health problems.

The report of a March 2008 VA examination reflects that the Veteran was diagnosed with PTSD in a lengthy assessment in September 2006, and was assigned a global assessment of functioning (GAF) score of 50 at that time.  He had not been hospitalized for psychiatric problems.  Records show that the Veteran had been prescribed an antidepressant medication, but indicated that he was not taking it.  He had a history of heart disease and recent bypass and angioplasty. 

The Veteran also reported being married for 36 years.  He tried to keep cordial relationships with his family, and generally succeeded in doing so, but also thought that his family had adjusted to keeping short interactions with him.  The Veteran enjoyed talking to his family, and considered them his support.  He enjoyed his grandchildren, and he sometimes helped his wife with problems in running a family tavern.  The Veteran shared household chores with his wife, and was otherwise able to do all his own self-care and daily needs.  He had been accustomed to being physically active while working in construction, and found his adjustment after heart surgery to be very difficult.
 
Mental status examination in March 2008 revealed that the Veteran was casually, cleanly, and neatly dressed; he was alert, cooperative, and showed good eye contact.  He was oriented to time, place, and person.  His psychomotor activity was within normal limits.  His speech was clear and of normal volume and articulation.  The Veteran's affect was varied; his mood was congruent with occasional irritation.  His thought process was goal-oriented and had no derailment, loose or clanging associations, thought blocking, or neologisms.  He had no signs of delusional or frankly paranoid belief systems.  He has not had suicidal ideation or attempts.

Other symptoms reported by the Veteran in March 2008 included decreased energy, depressed mood, low self-esteem, and feelings of life not being worthwhile due to loss of physical functioning because of heart problems.  He had not contemplated, planned, or attempted suicide.  The examiner noted that the Veteran's depressive symptoms did not appear to meet the criteria for a separate depressive disorder.  There did not appear to be multiple mental disorders.  The Veteran had no recent history of legal problems or interpersonal violence.

The Axis I diagnosis in March 2008 was PTSD.  A GAF score of 55 was assigned, which the examiner indicated was reflective of a moderate number, frequency, and intensity of symptoms associated with moderate reduction of social, vocational, and mental functioning.  While the examiner noted that the Veteran's PTSD symptoms had been exacerbated by health problems that caused a loss of vocation, he did not suffer from gross impairment in thought processes, delusions, or hallucinations; and he was not a danger to himself or others.

VA records, dated in August 2008, show that the Veteran did commit to attending more regular individual psychotherapy sessions and group sessions; and to focus more attention on his own mental, emotional, and physical needs instead of keeping "running ahead of the memories and emotions" previously through overwork, and now through isolation and feeling "crazy" and wanting to hurt others.  Records show that the Veteran had a good understanding of his mental illness in April 2009, and that he posed no imminent risk to himself or others.  He became more cognizant of the failure and costs of his chronic avoidance of Vietnam issues, and started discussing them in most sessions.  In September 2009, the Veteran reported that he tried to stay busy with activities to distract himself from thinking about the past.  He also reported struggling with frequent nightmares and sleep disturbance.   

By letter dated April 28, 2010, a psychiatrist with VA's Center for Stress Recovery noted that the Veteran continued with individual therapy and group therapy, and that he had prescribed medications for PTSD.  The psychiatrist noted, however, that the Veteran's PTSD symptoms remained severe, and that his current treatment focused on maintaining stability, rather than on substantially improving symptoms.  The Veteran struggled to engage even in his normal daily activities, and remained mostly isolated in his basement, despite efforts to remain active and productive.  The psychiatrist noted that the Veteran had great difficulty engaging in nearly all social activities, was often too anxious and vigilant to focus his attention, and remained on guard and suspicious even in his own home.  His irritability and anger were chronically heightened, and the Veteran faced a nearly constant struggle with managing his intense emotional reactions to even minor irritations or stressors.  The psychiatrist opined that the Veteran's social and occupational functioning were clearly impaired, despite his continued involvement in treatment.  A GAF score of 45 was assigned.

VA records, dated in July 2010, show that the Veteran's symptoms remained unchanged; and that he complained of more physical problems and a continued sense of life getting harder as he continued to try and "lay low."  In September 2010, the Veteran reported a current struggle with aggravation of his PTSD, brought on by his health problems and the serious medical problems of his mother.  In October 2010, the Veteran reported that his mother's medical problems had improved, and that the dry and sunny weather helped to improve his mood.  In December 2010, the Veteran reported that he had been physically ill and depressed, which was why he had not attended group therapy. 

In March 2011, a VA psychiatrist noted that the Veteran presented for a follow-up visit, and that his condition essentially was unchanged, although he appeared at first much more irritated and irritable.  The Veteran explained that this was the anniversary for his heart attack, which would soon be followed by anniversary of traumatic events.  The Veteran also reported that he had not been taking his medications as regularly as before, which helped with sleep onset and allowed him to fall back to sleep, though still not providing adequate nightly sleep.  The Veteran also decided to start individual counseling again, after an absence of almost seven months.

In April 2011, a VA psychiatrist again noted that the Veteran was very irritable, which happened at times when the Veteran did not take medication.  His presentation and condition were essentially unchanged.  The Veteran was in no acute distress; he was alert, oriented, cooperative, pleasant, and appropriate.  There was no evidence of psychosis or major mood disturbance; or of suicidal ideation or homicidal ideation, with intent or plan.  The Veteran continued with group therapy, and had taken steps to be assigned an individual counselor.

In May 2011, a VA clinical psychologist noted that the Veteran presented on time and dressed casually and appropriately, with good hygiene, for his appointment.  The clinician noted that the Veteran presented with moderately anxious affect and irritable mood.  He was emotionally labile and tearful at times, when lightly touching on material related to Vietnam experiences.  His PTSD symptoms were moderate to severe, and exacerbated by the VA appeals process, which has taken years.

Mental status examination in May 2011 reflects that the Veteran stated he had very frequent suicidal ideation, and that he had made plans in the past.  He reported that he rarely trusted others with the knowledge of his self-destructive thoughts.  The Veteran responded to questions about suicide as "wanting to die;" and stated that he would not kill himself for the sake of his family, and that he had often-if not continuously-felt this way for a long time.  His psychomotor activity was within normal limits.  His speech was clear, though it fluctuated between a normal and very loud volume when he became upset.  He described having panic attacks and severe depressive symptoms.  The examiner noted that, despite thoughts of wanting to harm himself, the Veteran's thoughts seemed passive in nature and surrounding themes of escape from his current circumstances.  The Veteran had some contact with his family, though he felt cut off from them.  A GAF score of 46 was assigned, which the examiner indicated was reflective of overall high moderate to severe symptoms, including suicidal ideation and social isolation. 

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, there are discrepancies among assigned GAF scores.  The Board notes that the September 2006 and May 2011 GAF scores were assigned outside of the date range for this appeal-i.e., from December 12, 2006, to May 26, 2011.  The GAF score of 55 assigned by a VA examiner in March 2008 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); and is indicative of moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).  The GAF score of 45 assigned by a VA examiner in April 2010 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); and is indicative of serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  

For the rating period from December 12, 2006, to April 27, 2010, the Veteran's manifestations of PTSD have included sleep disturbance, depressed mood, low self-esteem, disturbances of motivation and mood, irritability, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  Here, the greater weight of the evidence demonstrates that it is to a degree as contemplated by the currently assigned 50 percent disability rating. 

The Board notes that the Veteran does not express suicidal ideation, display obsessional rituals which interfere with routine activities, exhibit illogical or obscure or irrelevant speech, or exhibit neglect for personal appearance or hygiene at any time during the rating period from December 12, 2006, to April 27, 2010.  While depression has been documented and medications prescribed, the evidence does not reveal that the Veteran's depression has affected his ability to function independently, appropriately, and effectively.  

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court noted in Mauerhan, without the examples provided in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  Specifically, the Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified with assigned GAF scores.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the General Rating Formula, the appropriate equivalent rating should be assigned.  Id.

Here, the Board concludes that the Veteran's PTSD symptoms during the rating period from December 12, 2006, to April 27, 2010, do not cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, as necessary to warrant a 70 percent disability rating.  Nor does the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes that the Veteran was self-employed in carpentry and drywall; and that he stopped working in 2006 due to his heart condition and need for surgery.  Given his prior work history of 18 years as a general contractor, the Board finds that the Veteran does not have deficiencies in work functioning due to PTSD as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the currently assigned 50 percent disability rating is in recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board observes that the Veteran's low self-esteem and depression causes him to be socially isolated at times, and that he keeps his interactions short with family members.  As the Veteran has participated in group therapy and finds it beneficial, he still retains the ability to socialize with small groups and family members.  The Board acknowledges that VA examiners have indicated that the Veteran is moderately compromised in his ability to sustain social relationships.

The Board certainly is sympathetic to the social difficulties experienced by the Veteran and his family as a result of his PTSD symptoms; however, the Veteran does retain the ability to function in both the home and his community.  As such, while the Veteran may have significant social impairment due to his PTSD symptoms, the Board finds that based on the lay and medical evidence of record he does not have deficiencies in social functioning as contemplated for an initial 70 percent rating or total social impairment as contemplated for an initial 100 percent rating during the rating period from December 12, 2006, to April 27, 2010.

In summary, the Veteran does not have deficiencies in social or occupational functioning as contemplated for an initial 70 percent rating or total social and occupational impairment as contemplated for an initial 100 percent rating during the rating period from December 12, 2006, to April 27, 2010.  He does have deficiencies in these areas, but greater weight of the evidence demonstrates that it is to a degree as contemplated by an initial 50 percent disability rating.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, his overall level of disability is equivalent to moderate impairment in social and occupational functioning.  Nor do the assigned GAF scores, in this case, support a disability rating in excess of 50 percent if taken alone.  Here, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of a 50 percent disability evaluation during the rating period from December 12, 2006, to April 27, 2010.  The Veteran's speech is neither illogical, nor obscure, nor irrelevant.  He is not in a near-continuous state of panic or depression.  He can function independently, and he does not experience hallucinations.  Although he exhibits some impairment in attention and concentration, his thought process and communication are overall logical and coherent.  He does not exhibit inappropriate behavior.  The Veteran maintained minimal personal hygiene.  There is no objective evidence of disorientation.  He does have moderate social impairment, but he has maintained relationships with family members.

For the rating period from April 28, 2010, to May 26, 2011, the assigned GAF score indicates serious impairment in social and occupational functioning.  Examiners have noted that the Veteran basically isolated himself in the basement of his home.  It is apparent that his severe anxiety made it difficult for him to control his impulses and to adapt to stressful circumstances, even at home.  His manifestations of PTSD also have included difficulty engaging in nearly all social activities, near-constant anxiety, heightened irritability, isolation, avoidance behaviors, and suicidal ideation.  Here, the greater weight of the evidence demonstrates that it is to a degree as contemplated by a 70 percent disability rating. Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD meets the requirements for a 70 percent disability rating during the rating period from April 28, 2010, to May 26, 2011.  Hence, staged rating is applicable.

The Board has considered all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified with the assigned GAF score.  Here, the Board concludes that the Veteran has not exhibited total occupational and social impairment as contemplated for a 100 percent rating during the rating period from April 28, 2010, to May 26, 2011.  In this regard, the overall evidence primarily reflects reports of severe social isolation; sleep disturbance; irritability; impaired impulse control; suicidal ideation; and severe depression and anxiety.  Although the Veteran reported have very frequent suicidal ideation in May 2011, and that he had made plans in the past, suicide risk assessments during the rating period from April 28, 2010, to May 26, 2011, revealed no plan or intent; and no examiner had found any imminent danger.  Examiners have noted that the Veteran was oriented to time, place, and person.  His cognition was intact.  He did not pose any threat of persistent danger of injury to himself or others.  He can function independently, and does not experience hallucinations.  Although the Veteran exhibited deficiencies in most areas, total impairment throughout the rating period is not shown. 

Again, in determining that a disability rating greater than 70 percent is not warranted during the rating period from April 28, 2010, to May 26, 2011, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment warrants a 70 percent, but no higher, disability rating for the rating period from April 28, 2010, to May 26, 2011.  The Board concludes that VA examiners' findings outweigh the Veteran's lay assertions regarding severity.

Lastly, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating periods under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, the Board finds that the evidence is against the award of an initial disability rating in excess of 50 percent for PTSD for the period from December 12, 2006, to April 27, 2010; and supports the award of a 70 percent, but no higher, disability rating for PTSD for the period from April 28, 2010, to May 26, 2011.

B.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed one year of college education.  He also attended a "Carpentry Vocational" program for one year.  He reportedly was self-employed in construction, and he worked in carpentry and with drywall full-time prior to December 2005.

For the rating period from December 12, 2006, to April 27, 2010, service connection is in effect for PTSD, rated as 50 percent disabling; for ischemic heart disease, currently rated as 30 percent disabling prior to August 12, 2011, and as 10 percent thereafter; and for surgical scarring of the chest and left leg, rated as 0 percent (noncompensable) disabling.  The combined disability rating is 70 percent prior to April 28, 2010.  As noted above, TDIU benefits have been awarded, effective April 28, 2010.  That notwithstanding, in this case, the Veteran meets the threshold percentage requirements for consideration of a TDIU throughout the rating period from December 12, 2006.  See, e.g., Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  Moreover, as shown above, the service-connected ischemic heart disease from December 12, 2006, is being re-evaluated for a higher initial rating.

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Records in the claims file reflect that the Veteran no longer was able to work in construction since March 2006, when he underwent open heart surgery (quadruple by-pass).  Social Security records reflect reduced earnings in 2006, and no earnings starting in 2007.  The report of a March 2008 VA examination reflects a history of heart disease and recent bypass and angioplasty.  A VA examiner in March 2008 opined that the Veteran's ability to maintain a logical thinking process appeared adequate, and would not likely impact the Veteran's vocational functioning.  A cardiac stress test in November 2008 revealed that an 8.3 METS level was achieved at a heart rate of 153 (age-predicted maximal heart rate with 95 percent confidence level), and exercise time was 7 minutes.  The Veteran developed shortness of breath and fatigue during testing, which resolved with rest.  A cardiac stress test in May 2010 revealed that a 7.4 METS level was achieved, with 91 percent of predicted maximum heart rate.  

A VA physician in August 2011 found that the Veteran was unable to perform activities beyond 4 METs.

A vocational assessment conducted by a "Certified Rehabilitation Counselor" in February 2014 reveals that the Veteran's service-connected ischemic heart disease was not included in the assessment.  The counselor noted the Veteran's report of not being able to return to self-employment due to increased PTSD symptoms of paranoia, social anxiety when in public, depression, and physical limitations from heart surgery.  The counselor also noted the Veteran's report of being unable to assist with his family's businesses after 2006, due to his paranoia and social anxiety.  The counselor then opined that the Veteran's unemployability began in April 2006.  In support of the opinion, the counselor reasoned that the Veteran's limited daily function from the impact of his heart surgery, combined with his PTSD, resulted in accumulated problems of restless nights, thoughts of his own death, and depression.  In addition, the counselor opined that the Veteran had no knowledge of computer operations and did not possess the skills for sedentary or even light physical demand occupations, for which his heart disease limited him.  

The Board notes that VA records collaborate restrictions of physical activities, following heart surgery in March 2006.  VA records also show that the Veteran participated in individual counseling and group therapy for worsening PTSD symptoms, following heart surgery in March 2006.    
 
The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of some probative value.  Here, the Veteran first filed a claim for TDIU benefits in April 2007.  Significantly, the Board finds that the Veteran's mental health complaints have been corroborated by the March 2008 VA examiner, where diagnostic testing revealed a severe level of depression.

The Board also finds the counselor's opinion in February 2014 that the Veteran's period of unemployability began in 2006, to be probative.  While the March 2008 examiner appears to indicate that the Veteran could perform some sedentary work activities, the examiner did not consider the Veteran's skill set at the time.

Under these circumstances, and resolving doubt in the Veteran's favor, the Board concludes that the Veteran's lay assertions combined with evidence of significant physical limitations, social isolation, and the opinion by the counselor in February 2014 that the Veteran's service-connected disabilities resulted in a period of unemployability beginning in 2006, strongly suggest that the Veteran is unable to obtain or maintain gainful employment.  In essence, the award of a total schedular rating does not moot the issue of entitlement to an earlier effective date for the award of a TDIU, as in this case, where a TDIU may be assigned on the basis of the Veteran's remaining service-connected disabilities.  Guerra, 642 F.3d 1046.  Hence, TDIU benefits are awarded throughout the rating period from December 12, 2006.  38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)



 

ORDER

For the rating period from December 12, 2006, to April 27, 2010, an initial disability rating in excess of 50 percent for PTSD is denied.

A 70 percent disability rating, for the period from April 28, 2010, to May 26, 2011, is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to a TDIU, for the period from December 12, 2006, is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


